 Case 5:20-cv-00274-JSM-PRL Document 6 Filed 07/02/20 Page 1 of 4 PageID 31




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

                                         IN ADMIRALTY

 IN THE MATTER OF:

 THE COMPLAINT OF WILLIAM FARRAR
 AND KIM FARRAR, AS OWNERS, AND                                CASE NO.: 5:20-cv-274-JSM-
 CAPTAIN BILLY FARRAR FISHING LLC,                             PRL
 AS OWNER PRO HAC VICE OF A 1993 18’
 TILTON (HIN: DIDXXX63B993), ITS
 ENGINES, TACKLE, APPURTENANCES,
 EQUIPMENT, ETC., IN A CAUSE OF
 EXONERATION FROM OR LIMITATION
 OF LIABILITY,

        Petitioners.
 ___________________________________/

                    ORDER APPROVING AD INTERIM STIPULATION,
                           MONITION AND INJUNCTION

       A Complaint has been filed herein by Petitioners, WILLIAM FARRAR and KIM

FARRAR, as owners, and CAPTAIN BILLY FARRAR FISHING, LLC, as owner pro hac vice

of a 1993 18’ Tilton (HIN: DIDXXX63B993) (the “Vessel”). Petitioners are claiming the benefits

of exoneration from or limitation of liability as provided for in the Act of Congress embodied in

46 U.S.C. § 30501, et seq., together with all statutes supplementary thereof, and Rule F of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure. Petitioners are also contesting liability independently of the limitation of liability claim

under said Act for any loss, damage, personal injuries, or destruction of property or other

occurrences arising from the incident described in said Complaint, which occurred on or about

March 14, 2020, on the navigable waters of the Little Homosassa River in Homosassa, Citrus

County, Florida. Petitioners’ Complaint also states the facts and circumstances on which such


                                                  1
 Case 5:20-cv-00274-JSM-PRL Document 6 Filed 07/02/20 Page 2 of 4 PageID 32




exoneration from or limitation of liability is claimed; and on hearing counsel for Petitioners and

on considering the Complaint, which is filed herein, and considering Petitioners are able and

willing to make such increases or decreases in the Ad Interim Stipulation, together with adequate

surety as the Court may from time to time require and the value of Petitioners’ interests in the

Vessel can be more definitely ascertained, the Court finds that an Ad Interim Stipulation in the

amount of $0.00, fully covers the value of Petitioners’ interests in the Vessel, its pending freight,

together with her engines, tackles, appurtenances, etc.

        Accordingly, it is hereby

        ORDERED that Petitioner’s Ad Interim Stipulation filed herein (Doc. 3) is approved as

security for the value of Plaintiff’s interest in the Vessel and its pending freight, if any, as fixed by

the Court herein in the amount of $0.00, together with costs of Court and interest at the rate of six

percent (6%) per annum, with Petitioner being subject to such increases or decreases in the amount

of such Ad Interim Stipulation, together with adequate surety, as the Court may from time to time

order according to the rules and practices of this Court; and it is further

        ORDERED that any party, including Petitioner, may apply to have the amount of said Ad

Interim Stipulation increased or decreased, as the case may be, on the filing of the report of the

Commissioner appointed, if any, to appraise the amount of value of Petitioner’s interest in the

vessel and its pending freight, if any, or upon the ultimate determination by the Court on exceptions

to the Commissioner’s report, if any, and it is further

        ORDERED that if the amount of said Ad Interim Stipulation is not contested by any

Claimant herein, said Ad Interim Stipulation shall stand as a stipulation for the value and an

appraisal will not be required;




                                                   2
 Case 5:20-cv-00274-JSM-PRL Document 6 Filed 07/02/20 Page 3 of 4 PageID 33




       ORDERED AND ADJUDGED that a Monition and Injunction issue out of and under seal

of this Court against all persons or corporations asserting claims for any and all losses, damages,

injuries, or destruction allegedly as a result of the occurrences and happening recited in the

Complaint, to file their respective claims with the Clerk, United States District Court for the

Middle District of Florida, on or before August 18, 2020, and serve on Petitioners’ attorneys,

Hamilton, Miller & Birthisel, LLP, 100 S. Ashley Drive, Suite 1210, Tampa, Florida 33602, a

copy thereof, or be defaulted. If any claimant desires to contest Petitioners’ right to exoneration

from or limitation of liability, Claimant shall file and serve on Petitioners’ attorneys an answer to

the Complaint, on or before said date, unless the claim included an answer to the Complaint so

designated, or be defaulted;

       ORDERED AND ADJUDGED that a public notice of said Monition be given by

publication as required by Supplemental Rule F, once a week for four successive weeks in the

Citrus County Chronicle prior to the date fixed for filing of claims in accordance with

Supplemental Rule F and that not later than the second weekly publication, a copy of said notice

be mailed by Petitioners to every person or corporation known to have a claim against Petitioners

arising out of the incident set forth in the Complaint;

       ORDERED AND ADJUDGED that the commencement or further prosecution of any

action or proceeding against Petitioner, the Vessel or any other property of Petitioners with respect

to any claims for which Petitioners seek exoneration from or limitation of liability herein, including

any claim arising out of or connected with any loss, damage, injury, or destruction, more fully

described in the Complaint, is hereby STAYED, ENJOINED AND RESTRAINED, until the

final determination of this action; and




                                                  3
 Case 5:20-cv-00274-JSM-PRL Document 6 Filed 07/02/20 Page 4 of 4 PageID 34




       IT IS FINALLY ORDERED that service of this Order as a restraining order may be made

by mailing a conformed copy of it to the person or persons to be restrained, or to their respective

attorneys, or alternatively, by hand delivery.

               DONE AND ORDERED in Ocala, Florida, on July 2, 2020.




Copies to Counsel of Record




                                                 4
